Title: To George Washington from Edward Carrington, 14 November 1781
From: Carrington, Edward
To: Washington, George


                  
                     Sir,
                     Williamsburg Nov. 14. 1781
                  
                  I do myself the Honor to inform Yr Excellency that the business of the Merchant’s account & the sales of Hoaksley’s store are brought to a final close.  The multiplicity of the Merchant’s accounts rendered the business more tedious than I apprehended.  I am now on my way to Richmond, & will from thence transmit all the papers relative to either affair.  I left the transmission till I shall arrive at Richmond that I May on the route dispose the papers for it with as little loss of time in prosecuting my journey to overtake Genl St Clair as possible.  The amount of the debt due the Rest for the merchants accounts is £13,159.9.6 1/2 Sterling.  The amount of the sum due on the sale of Hoakesley’s store is £7475.18.8 1/2 Sterling.  I have the honor to be Yr Excellency’s most obedt servt
                  
                     Ed. Carrington
                  
               